Title: To Thomas Jefferson from William Lee, 22 October 1805
From: Lee, William
To: Jefferson, Thomas


                  
                     Sir/.
                     Bordeaux Octr 22. 1805.
                  
                  I have received this day from the Estate of Madam Rochefoucauld at Cahuzac in this department a hogshead of white wine, which I am directed to forward to you. I have also within a few days recd. information of some Hermitage wine that is on its way here for the same purpose, and I shall take care to forward both parcels by the first good vessel.
                  With the highest veneration I have the honor to remain Your obdt. Servt.
                  
                     Wm Lee
                     
                  
               